Name: COMMISSION REGULATION (EC) No 501/96 of 22 March 1996 amending Regulation (EC) No 393/96 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: plant product;  trade policy;  cooperation policy;  tariff policy
 Date Published: nan

 23 . 3 . 96 EN Official Journal of the European Communities No L 75/15 COMMISSION REGULATION (EC) No 501/96 of 22 March 1996 amending Regulation (EC) No 393/96 on the supply of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 393/96 (3) issued an invitation to tender for the supply, as food aid, of 24 951 tonnes of cereals; whereas some of the condi ­ tions specified in Annex I to that Regulation should be altered, HAS ADOPTED THIS REGULATION: Article 1 Note f7) of Annex I to Regulation (EC) No 393/96 is replaced by the following: f7) The successful tenderer shall supply to the benefi ­ ciary or its representative, on delivery, the fol ­ lowing documents :  phytosanitary certificate (lot A + Bl : + expiry date),  lot A: fumigation certificate (cereals/cereals derivatives are to be fumigated prior to ship ­ ment by way of magnesium phosphide (min. 2g/m3) for a minimum period of five days between the application of the fumigant and the venting process. The appropriate certifica ­ tion must be made available at the time of shipment.)' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370 , 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. 3 OJ No L 54, 5. 3 . 1996, p. 1 .